2019 IL App (1st) 190190

                                                                            THIRD DIVISION
                                                                            February 22, 2019

                                 No. 1-19-0190
______________________________________________________________________________

                                    IN THE
                        APPELLATE COURT OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________

KISHA McCASKILL,                                         )
                                                         )
               Petitioner-Appellee,                      )
                                                         )
        v.                                               ) Appeal from the
                                                         ) Circuit Court of
THE MUNICIPAL OFFICERS ELECTORAL BOARD )                   Cook County
FOR THE CITY OF HARVEY; ERIC KELLOGG,                    )
NANCY L. CLARK, and DONALD NESBIT, in Their              ) 19 COEL 4
Official Capacities as Members of the Municipal Officers )
Electoral Board for the City of Harvey; the HONORABLE )    Honorable
KAREN A. YARBROUGH, in Her Official Capacity as )          Carol Kipperman,
Cook County Clerk; and TYRONE ROGERS, Candidate, )         Judge Presiding
                                                         )
               Respondents                               )
                                                         )
(Tyrone Rogers, Respondent-Appellant).                   )
_____________________________________________________________________________

       JUSTICE ELLIS delivered the judgment of the court, with opinion.
       Presiding Justice Fitzgerald Smith and Justice Lavin concurred in the judgment and
       opinion.

                                            OPINION

¶1     Tyrone Rogers filed petitions to appear as a candidate for the Sixth Ward alderman for

the City of Harvey in the February 26, 2019 consolidated primary election. He first filed to be

nominated at the Democratic Party primary. He later realized that Harvey doesn’t hold partisan

primaries; it holds a nonpartisan consolidated primary election. He thus filed a second set of

nominating petitions as a nonpartisan candidate and filed a document “withdrawing” his

“candidacy” as a “Democrat.”
No. 1-19-0190

¶2      Kisha McCaskill (the Objector) objected to Rogers’s petitions on two grounds. First, she

claimed that, by filing a second set of nominating petitions, Rogers had “withdraw[n], alter[ed],

or add[ed] to” his first set, in violation of section 10-4 of the Election Code (10 ILCS 5/10-4

(West 2016)) and in contravention of this court’s decision in Stephens v. Education Officers

Electoral Board, 236 Ill. App. 3d 159 (1992).

¶3      Second, because Rogers circulated all of the petitions for his first set of nominating

papers (when he was running as a “Democrat”), and he circulated all but two of the petitions for

his second set, the Objector argued that Rogers violated section 10-4’s prohibition on “dual

circulation”—that is, circulating petitions for both a partisan candidate and an independent

candidate in the same election cycle. See 10 ILCS 5/10-4 (West 2016).

¶4      The Municipal Officers Electoral Board for the City of Harvey (the Board) overruled

these objections and allowed Rogers onto the ballot. The circuit court of Cook County reversed,

finding violations of the Election Code on both grounds asserted by the Objector, and thus

ordered that Rogers’s name be removed from the ballot.

¶5      We stayed the trial court’s judgment pending our expedited review. We now reverse the

trial court’s judgment and order that Rogers’s name appear on the ballot for alderman, Sixth

Ward, for the City of Harvey for the 2019 consolidated election. 1

¶6                                         BACKGROUND

¶7      The facts are not in dispute. The City of Harvey holds nonpartisan consolidated elections,

recently opting to hold a nonpartisan primary election as well as a general election. Among other


        1
            The Cook County Clerk informed us that, due to the number of candidates running for Sixth
Ward alderman for the City of Harvey, no primary election will be held for the office, and the candidates
will run in the consolidated general election in April 2019. See 65 ILCS 5/3.1-20-45 (West 2016).



                                                  -2-
No. 1-19-0190

races, the primary election for alderman of the Sixth Ward for the City of Harvey is scheduled

for February 26, 2019 (the February Primary).

¶8     On the first day of filing for the February Primary, Rogers filed nominating papers by

which he sought nomination in the Democratic Party primary for Sixth Ward alderman. All the

petition sheets (containing the signatures of registered voters supporting his candidacy) were

circulated by Rogers himself.

¶9     As we noted above, no Democratic primary existed; Harvey does not hold partisan

primaries for its local offices. Realizing his mistake, Rogers filed a second set of nominating

papers for Sixth Ward alderman, this time correctly designating himself as a nonpartisan

candidate for the February Primary. He circulated all but two of the petitions attached to this set

of nominating papers. At the same time he filed those nominating papers, he filed this document:

       “I Tyrone Rogers *** am withdrawing my candidacy for Alderman as Democratic

       candidate for Alderman of the 6th ward for City of Harvey for the primary election on

       February 26, 2019.” (Emphasis in original.)

¶ 10   The Objector timely filed her objections to Rogers’s nominating papers on two grounds.

First, Rogers was prohibited from filing two petitions for the same office in the same election.

Second, every petition sheet that Rogers himself circulated was invalid, because Rogers violated

the rule on “dual circulation” in that he circulated petitions for both a partisan candidate and a

nonpartisan candidate in the same election cycle. And once those invalid petitions were stricken,

Rogers lacked sufficient signatures to qualify for the ballot.

¶ 11   The Board held a hearing and overruled the objections. The Objector then sought judicial

review of the Board’s decision. The circuit court reversed the Board’s decision. The court found

that section 10-4 of the Election Code “prohibits withdrawing and refiling nominating petitions;


                                                -3-
No. 1-19-0190

[Rogers] filed and then withdrew his first set of petitions and so his second set of petitions were

void under Stephens [v. Education Officers Electoral Board, 236 Ill. App. 3d 159 (1992)].” The

court also agreed that Rogers violated the dual-circulation prohibition. The court ordered the

Clerk to remove Rogers’s name from the ballot.

¶ 12   Rogers timely appealed. We expedited review under Illinois Supreme Court Rule 311(b)

(eff. July 1, 2018) and ordered a stay of the trial court’s judgment pending our disposition.

¶ 13                                        ANALYSIS

¶ 14   We review the decision of the Board, not the circuit court. Siegel v. Lake County Officers

Electoral Board, 385 Ill. App. 3d 452, 455 (2008). As pure questions of law are at issue, our

review is de novo. Cinkus v. Village of Stickney Municipal Officers Electoral Board, 228 Ill. 2d

200, 210-11 (2008).

¶ 15   Access to a place on the ballot is a substantial right that we will not lightly deny.

Jackson-Hicks v. East St. Louis Board of Election Commissioners, 2015 IL 118929, ¶ 32; Bettis

v. Marsaglia, 2014 IL 117050, ¶ 28. We “tread cautiously when construing statutory language

which restricts the people’s right to endorse and nominate the candidate of their choice.” Lucas

v. Lakin, 175 Ill. 2d 166, 176 (1997); Guerrero v. Municipal Officers Electoral Board, 2017 IL

App (1st) 170486, ¶ 26 (quoting Lucas). Where reasonably possible, we thus construe election

statutes in favor of ballot access, not denial. See Wisnasky-Bettorf v. Pierce, 2012 IL 111253,

¶ 22; Sandefur v. Cunningham Township Officers Electoral Board, 2013 IL App (4th) 130127,

¶ 21; Carlasare v. Will County Officers Electoral Board, 2012 IL App (3d) 120699, ¶ 19.

¶ 16                                              I

¶ 17   The first argument that the Objector raised below and on appeal is that Rogers violated

section 10-4 of the Election Code when he filed multiple nomination papers for the same office.


                                                -4-
No. 1-19-0190

See 10 ILCS 5/10-4 (West 2016). In a filing before this court, for the first time, the Objector now

admits that this argument is legally incorrect. For the reasons we discuss below, we agree that

this argument is no longer a valid one. We deem it necessary to explain our reasoning, first,

because we are not bound by a party’s concession, and second, because it is necessary to publish

an opinion to clarify the law on this subject.

¶ 18   Section 10-4 of the Code provides that “[a] petition, when presented or filed, shall not be

withdrawn, altered, or added to.” Id. In Stephens, 236 Ill. App. 3d at 162, this court interpreted

that language as “prohibit[ing] candidates from filing multiple sets of nomination papers for a

single office.”

¶ 19   Stephens concerned the November 1991 election for the board of trustees for a

community college district. Id. at 160. The candidate filed two sets of nominating petitions for

the office of trustee, one on the first day and the other at the end of the filing period. Id. The

petitioner objected to the second set of nomination papers, arguing that the candidate

impermissibly “added to” his original papers, in violation of section 10-4. Id.

¶ 20   In response to the objection, the candidate withdrew his first set of nominating papers,

hoping to validate the second set in doing so. Id. The electoral board overruled the objection and

allowed the candidate on the ballot. Id. On judicial review, the circuit court upheld that ruling.

Id. The appellate court denied expedited review, and the November 1991 election was held with

the candidate’s name on the ballot. Id. at 160-61.

¶ 21   The appellate decision came down nearly a year later, in September 1992. The court

reversed, holding that section 10-4’s prohibition on “add[ing] to” nominating papers meant that

the candidate was prohibited “from filing multiple sets of nomination papers for a single office.”

Id. at 162. The candidate’s “filing of a second set of nomination papers *** constituted an


                                                 -5-
No. 1-19-0190

attempt to add to the nomination papers previously filed, in violation of section 10-4,” and the

board “should have disregarded the second set of nomination papers as surplusage.” Id. at 164.

¶ 22    Section 10-4 still contains the operative language today, providing that “[a] petition,

when presented or filed, shall not be withdrawn, altered, or added to.” 10 ILCS 5/10-4 (West

2016). The difference, however, is that the General Assembly amended section 10-6.2 of the

Election Code in 1992 to allow for the filing of multiple sets of nominating papers. See Pub. Act

87-1052, art. I, § 3 (eff. Sept. 11, 1992) (amending Ill. Rev. Stat. 1991, ch. 46, ¶ 10-6.2). Section

10-6.2, since then, has provided that “[i]f multiple sets of nomination papers are filed for a

candidate to the same office,” the candidate will be given the option to “cancel” the “prior set[ ]

of petitions.” 10 ILCS 5/10-6.2 (West 2016). If the candidate timely chooses that option, “the

last set of petitions filed shall be the only petitions to be considered.” Id. If, on the other hand,

the candidate does not exercise that option in a timely manner, “only the first set of petitions

filed shall be valid.” Id.

¶ 23    Simply stated, section 10-6.2 provides that a candidate may file multiple sets of

nominating papers. We must balance that language against the prohibition on “add[ing] to”

petitions in section 10-4. Id. § 10-4. We must try to harmonize them, giving effect to each one, if

reasonably possible. People v. McCarty, 223 Ill. 2d 109, 133 (2006); Barragan v. Casco Design

Corp., 216 Ill. 2d 435, 441-42 (2005).

¶ 24    If we read section 10-4 as Stephens did—that is, as prohibiting the filing of multiple sets

of nominating papers—we would not be giving any effect whatsoever to the contrary language in

section 10-6.2. We would be judicially erasing this language from section 10-6.2, violating any

number of canons of statutory construction in the process. A more specific statute on this topic,

like section 10-6.2, controls over a more generally worded statute like section 10-4. See People


                                                  -6-
No. 1-19-0190

ex rel. Madigan v. Burge, 2014 IL 115635, ¶ 31. The operative language in section 10-6.2 was

more recently enacted, too. See id. ¶ 32 (more recent statutory enactment usually controls over

earlier enactment, as well). We obviously cannot read the operative language in section 10-6.2

out of existence.

¶ 25   Fortunately, we can harmonize and give effect to each statute. There are many ways

candidates might seek to “add[ ] to” their petitions in violation of section 10-4, besides filing an

entirely new set of nominating papers. 10 ILCS 5/10-4 (West 2016). For example, a candidate

might have omitted a required document from his filed nomination papers, like a statement of

candidacy, and might try to add it later. Or the candidate might want to add more petition sheets

to his filed nomination papers, fearing a lack of valid signatures. Section 10-4’s language would

still govern those situations, among others. We have not read that language out of existence.

¶ 26   But insofar as a candidate submits a full second set of nomination papers for the same

office, section 10-6.2’s more specific language controls. It permits the multiple filings and

prescribes a procedure whereby the candidate may choose one set of the petitions over the other

and a default mechanism should the candidate not act.

¶ 27   This amendment to section 10-6.2 took effect in September 1992, so it did not govern the

1991 election cycle at issue in Stephens, and thus the court there had no occasion to consider it.

We cannot fault the court in Stephens for its interpretation or reasoning. But this much we can

say with certainty: the holding in Stephens, 236 Ill. App. 3d at 162, that “section 10-4 prohibits

candidates from filing multiple sets of nomination papers for a single office,” is no longer good

law and should not be followed. That holding has been superseded by section 10-6.2.

¶ 28   Rogers cites to yet another provision in article 10 of the Election Code that envisions the

multiple filing of nominating papers, albeit in a different and more limited context. That


                                                -7-
No. 1-19-0190

language is found in section 10-7. See 10 ILCS 5/10-7 (West 2016). The relevant language

provides that, if a candidate submits more than one set of nominating papers, then the election

authority shall notify that candidate that he or she must “elect as to which of said political party

appellations or groups he desires his name to appear and remain under,” and if the candidate fails

to make that election, then the nominating papers “first filed” shall be the only valid ones. Id.

¶ 29   That portion of section 10-7 is not applicable here. That provision clearly envisions a

partisan primary, the only one where candidates file under various “political party appellations

or groups.” Section 10-7 even mandates that the election authority notify the candidate that filing

under two different political parties for the same office in the same election cycle is

“unlawful[ ]” (id.), which of course it is. See id. § 10-2 (candidate for partisan primary election is

“ineligible” to run as candidate for new political party in same election cycle); id. § 10-3

(candidate for partisan primary election is “ineligible” to run as independent in same election

cycle); id. § 7-43 (candidate for nomination in established-party primary may not run in another

established-party primary or as independent in same election cycle). Section 10-7 simply gives

the candidate the opportunity to correct the mistake and comply with the law by running under

the banner of only one political party at a time.

¶ 30   We are concerned here, in contrast, with a nonpartisan election. The language in section

10-7 discussed above does not apply to nonpartisan elections. Section 10-6.2’s language on

multiple filings applies to both partisan and nonpartisan elections and thus applies here.

¶ 31   As noted earlier, after arguing before the Board and the trial court that section 10-4

prohibited the filing of multiple sets of nominating papers, per Stephens, the Objector corrected

that position before this court and conceded the application of section 10-6.2. We have chosen to




                                                -8-
No. 1-19-0190

give a full review to the issue, regardless, because it was necessary to correct any misimpression

that Stephens was still controlling law on this point. It is not.

¶ 32    Because the original objection before the Board was based on section 10-4 and never

mentioned section 10-6.2, and because we find section 10-4 inapplicable, we need not proceed

further to determine whether Rogers complied with section 10-6.2’s requirement that he notify

the election authority of his intent to “cancel” his first set of (incorrectly partisan) nominating

papers in favor of his (correctly nonpartisan) second set. See id. § 10-6.2. Rogers’s compliance

with section 10-6.2 has never been the basis of an objection, and we will not create an objection

never raised in the objector’s petition before the Board. See Wiesner v. Brennan, 2016 IL App

(2d) 160115, ¶ 17 (all objections to nominating papers must be contained within objector’s

petition; no new objections may be raised or considered thereafter); Weber v. Winnebago County

Officers Electoral Board, 2012 IL App (2d) 120051, ¶ 13 (same).

¶ 33    The Board thus correctly overruled this objection. The trial court erred in reversing the

Board’s decision and disqualifying Rogers on this ground.

¶ 34                                               II

¶ 35    We next consider the Objector’s claim, with which the trial court also agreed, that when

Rogers circulated petitions for his candidacy both as a partisan Democrat and as a nonpartisan

candidate, he violated the “dual circulation” prohibition of section 10-4 of the Election Code.

That provision reads:

        “[N]o person shall circulate or certify petitions for candidates of more than one political

        party, or for an independent candidate or candidates in addition to one political party, to

        be voted upon at the next primary or general election, or for such candidates and parties

        with respect to the same political subdivision at the next consolidated election.” 10 ILCS


                                                  -9-
No. 1-19-0190

       5/10-4 (West 2016).

¶ 36   The election at issue here is Harvey’s “consolidated” election—elections held on odd-

numbered years. See id. § 2A-1.1(b). And the “political subdivision” referenced above, in this

case, would be a municipality—specifically a city. See id. § 1-3(6) (defining “political

subdivision” as “unit of local government”); Ill. Const. 1970, art. VII, § 1 (cities are “units of

local government”). Most elections for municipal offices, such as mayor and alderman, or village

president and village trustee, take place in consolidated elections. See 10 ILCS 5/2A-1.2(c)

(West 2016).

¶ 37   Municipalities may hold either partisan or nonpartisan consolidated elections for its

officers. See id. § 2A-1.2(c), (d). Some are forced into a choice by law; some may opt into a

different form by referendum. See, e.g., id. § 10-1(c), (d); 65 ILCS 5/3.1-20-45 (West 2016); 65

ILCS 5/3.1-25-20 (West 2016); 65 ILCS 5/3.1-25-65 (West 2016).

¶ 38   When partisan consolidated elections are held, candidates may run under the banner of an

“established” political party or a “new” political party. See 10 ILCS 5/10-2 (West 2016). Or, if

desiring not to be affiliated with a political party, candidates may run as “independents.” See id.

§ 10-3. With the exception of write-in candidacies, those are the only choices for a candidate in a

partisan consolidated election: pick a party affiliation or run as an independent. See Rudd v. Lake

County Electoral Board, 2016 IL App (2d) 160649, ¶ 3.

¶ 39   In the context of partisan consolidated elections, then, the dual-circulator prohibition in

section 10-4 is easy to apply. An individual may not circulate petitions for candidates of two

different political parties, or for a partisan candidate and an independent, for city offices to be

voted on within the same election cycle. 10 ILCS 5/10-4 (West 2016). So, for example, we have

held that the same individual could not circulate petitions both for a Democratic Party candidate


                                                - 10 -
No. 1-19-0190

for alderman in Calumet City and for an independent candidate for mayor of Calumet City in the

same consolidated election cycle. Wilson v. Municipal Officers Electoral Board, 2013 IL App

(1st) 130957, ¶¶ 17-18.

¶ 40   Courts have justified the dual-circulation prohibition in partisan elections on two

grounds. One is preventing political gamesmanship, whereby a political party, via its circulator,

either (1) tries to nominate an independent candidate whom it believes will siphon votes from a

candidate of an opposing political party or (2) tries to “raid” the other party’s primary by

nominating a partisan opponent who will be easier to defeat in the general election. See Citizens

for John W. Moore Party v. Board of Election Commissioners of the City of Chicago, 794 F.2d

1254, 1260-61 (7th Cir. 1986). The other justification is avoiding the possibility of voter

“confusion” when “a circulator identified as the agent of one party suddenly solicits signatures

for another party or an independent candidate” in the same election cycle. See id.

¶ 41   All of that makes sense in the context of partisan elections. The plain language of the

dual-circulator prohibition governs partisan races via its reference to “political part[ies]” and

“independent” candidates. 10 ILCS 5/10-4 (West 2016). And one of its purposes is to stop

shenanigans by those very political parties, either by raiding the other party’s partisan primary or

nominating a “spoiler” independent candidate for the general election.

¶ 42   But the City of Harvey doesn’t hold partisan elections; it holds nonpartisan consolidated

elections (and has done so, we are told, for over a century). And the dual-circulation prohibition

in section 10-4 makes absolutely no sense in the context of nonpartisan elections. Consider its

language again, in pertinent part:

       “[N]o person shall circulate or certify petitions for candidates of more than one political

       party, or for an independent candidate or candidates in addition to one political party, to


                                                - 11 -
No. 1-19-0190

       be voted upon *** with respect to the same political subdivision at the next consolidated

       election.” 10 ILCS 5/10-4 (West 2016).

¶ 43   There are no partisan candidates “voted upon” at any consolidated election for city

offices within Harvey. There is no candidate of any political party, much less an “independent”

candidate, with respect to offices within the “political subdivision” of the City of Harvey, one of

which is the one Rogers seeks, the office of alderman, Sixth Ward. As a purely literal matter, the

plain language of the dual-circulator prohibition does not apply to nonpartisan elections.

¶ 44   Nor would the dual-circulator prohibition’s purpose of thwarting political gamesmanship

by served by applying it to nonpartisan elections. Party affiliation is barred by law in nonpartisan

elections. See, e.g., id. § 2A-1.2(c)(1), (d) (referring to candidates in nonpartisan municipal

elections as those that “are not permitted by law to be candidates of political parties”). No

political party could “raid” the opposing party’s primary; nonpartisans all run in the same

primary for a particular office. And no “independent” candidates run in nonpartisan elections, so

the concept of a “spoiler” in the general election is legally inapplicable.

¶ 45   Simply stated, the dual-circulation prohibition in section 10-4 does not apply to

nonpartisan elections.

¶ 46   The Objector makes several attempts to superimpose this partisan election prohibition

onto a nonpartisan election. First, she relies on section 10-3.1 of the Election Code:

                “The provisions of this Article 10 relating to independent candidate petition

       requirements shall apply to nonpartisan petitions to the extent they are not inconsistent

       with the requirements of such other statutes or ordinances.” Id. § 10-3.1.

¶ 47   The Objector says that the dual-circulator prohibition is an “independent candidate

petition requirement[ ]” under section 3.1 and thus that requirement likewise “shall apply to


                                                - 12 -
No. 1-19-0190

nonpartisan petitions” by virtue of section 3.1. Id. It may be true that the dual-circulator

prohibition qualifies as a “petition requirement.” But even if it did, by its plain terms, section 3.1

only bootstraps an independent candidate’s petition requirement onto that of a nonpartisan

candidate if doing so is “not inconsistent with the requirements of such other statutes or

ordinances.” Id.

¶ 48   As we explained above, because the Election Code does not permit a partisan candidate

or an independent candidate to run in a nonpartisan consolidated election, applying the dual-

circulation prohibition to a nonpartisan consolidated election would not only be “inconsistent”

with the Election Code provisions governing nonpartisan races—it would be absurd.

¶ 49   Second, the Objector correctly notes the similarities between “independent” and

“nonpartisan” candidates (most obviously the lack of party affiliation) in suggesting that it would

be fair to substitute in a nonpartisan candidate for an independent one in section 10-4’s dual-

circulator prohibition. And yes, as to many petition requirements, it makes sense to hold

independent and nonpartisan candidates to the same standard.

¶ 50   Still, these designations are terms of art in the Election Code that cannot be interchanged.

Independent candidates run in partisan elections and do not have to run in primaries; they are

“nominated” for the general election not by defeating primary opponents but by filing valid

nominating papers with sufficient signatures of registered voters, usually a much higher

signature requirement than partisan primary candidates must meet. See Wilson, 2013 IL App

(1st) 130957, ¶ 18; 10 ILCS 5/10-3 (West 2016).

¶ 51   Nonpartisan candidates, as we have noted, run in elections where party affiliation is

barred by law, either under the Election Code or the Municipal Code. See, e.g., 10 ILCS 5/2A-

1.2(c)(1), (d) (West 2016); id. § 10-3.1 (petition requirements for nonpartisan candidates). And


                                                - 13 -
No. 1-19-0190

they run in primaries, unless the municipality opts not to hold primaries, or a low enough number

of candidates are running for a particular office that the candidates are moved straight to the

general election. See, e.g., id. § 2A-1.1(b); 65 ILCS 5/3.1-20-45 (West 2018).

¶ 52   So while independent candidates and nonpartisan candidates share many of the same

attributes, they are unquestionably different species, running in different elections on different

terms. And while they understandably share many of the same requirements for access to the

ballot, the dual-circulator prohibition is not one of them. By its literal terms, the dual-circulation

prohibition in section 10-4 does not apply to nonpartisan consolidated elections. In practical

application, it could not.

¶ 53   Third and finally, the Objector urges us to focus on the other stated justification for the

dual-circulator prohibition—to avoid voter confusion when a circulator shows up at a voter’s

door, first with petitions for a candidate of one political party and then later with a petition for

another party’s candidate or an independent candidate. See Citizens for John W. Moore Party,

794 F.2d at 1260-61. The Objector says that voters would be just as confused if (as here) the

same individual first circulated petitions for a political-party candidate and then later presented a

nonpartisan candidate’s petition.

¶ 54    We don’t deny that some voter confusion could result in this instance, as well. Voters

may have wondered why Rogers knocked on their door first as a candidate for the Democratic

Party primary for Sixth Ward alderman and then later as a nonpartisan candidate for that same

office. So while the purpose of avoiding political gamesmanship would not be served by

applying the dual-circulator provision to nonpartisan elections, the justification of avoiding voter

confusion might. In that limited sense, and only in that limited sense, applying the dual-circulator

prohibition to nonpartisan elections might be consistent with the spirit of that prohibition.


                                                - 14 -
No. 1-19-0190

¶ 55   But it is wholly inconsistent with the letter of that provision, and that’s what counts.

Nothing in the language of the dual-circulator prohibition hints at its application to nonpartisan

elections; the plain language admits of only the opposite conclusion. We reiterate that, because

of the importance of ballot access and the right to vote, we make every reasonable attempt to

interpret election statutes to promote ballot access. Jackson-Hicks, 2015 IL 118929, ¶ 32; Bettis,

2014 IL 117050, ¶ 28; Wisnasky-Bettorf v. Pierce, 2012 IL 111253, ¶ 22. And that’s when we’re

interpreting statutes that apply to a candidate; disqualifying Rogers from the ballot based on a

statute that doesn’t even govern his election, simply because the scenario envisioned in that

statute bears some similarity to his actions here, would turn these bedrock legal principles on

their head.

¶ 56   Rogers did not help himself by his conduct here. He circulated petitions for a partisan

primary that didn’t exist. But he corrected the mistake by recirculating petitions for his

nonpartisan candidacy. No provision of the Election Code prevented him from circulating that

second set of petitions for this nonpartisan election. We will not invent one. Nor will we

judicially re-write an existing provision that does not apply to his election. The General

Assembly, as always, is free to speak on this matter.

¶ 57   The Board properly overruled this objection. The circuit court erred in reversing that

decision.

¶ 58                                      CONCLUSION

¶ 59   The judgment of the circuit court is reversed. We order the Cook County Clerk to include

Rogers’s name on the ballot for alderman, Sixth Ward, for the City of Harvey in the relevant

2019 consolidated election, be it the primary election, if one is held, or the general election

otherwise.


                                                - 15 -
No. 1-19-0190

¶ 60   The mandate shall issue immediately.

¶ 61   Reversed.




                                              - 16 -